Title: To George Washington from Richard Caswell, 21 December 1777
From: Caswell, Richard
To: Washington, George



Sir,
North Carolina, Newburn 21st Dec. 1777

The bearer Mr Charles Forbes was not long since an Ensign in the British Service, had taken some disgust on account of the treatment he received from some of the Officers, and thereupon left the service, went to Bermuda—and from thence came into this state, with a design of entering into the Service of the United States, of America, by the advice of the Council of State he hath been permitted to take an Oath of Fidelity to this State. I have also given him permission to pass to your Camp, and this is merely to introduce Mr Forbes to your Excellency. He is an entire Stranger. I know nothing more of him than what is above. Please to excuse the freedom I have now taken and believe me to be with the greatest regard and esteem. Sir, your Excellency’s mo. ob. Servt

R. Caswell

